Title: To Benjamin Franklin from Samuel Andrews and Alexander Shaw, 9 April 1780
From: Andrews, Samuel,Shaw, Alexander
To: Franklin, Benjamin


Hond: Sir
Dunann Prison the 9th. of Aprill 1780
I am under the disagreeable necessity of acquainting you of my present Situation which is that of being confin’d in the Castle at Dunann amongst the English Prisoners. & am inform’d that notwithstanding I am an american born, that I shall be Transported to England with the English Prisoners, a thing very unjust— I must inform you that a few weeks ago I was in the French Service say belonging to the Concord Frigate Six months & [torn: one?] day last month being in Brest, I went to the Prison to see an acquaintance say an amerin: who gave me a Letter to carry to Mr. Le Guin mayor of Coventry & owner of a Privateer that my friend had been a Cruize in & had taken a Valuable Prize, by a moderate computation my friends Shair would amount to not less than 4 or 500 Livs: & put in amongst English Prisoners on purpose to cheet him out of his prize money— I sent the Letter by my Land Lady to Mr: Le Guin he asked her how she came by the sd. Letter she told him that an Englishman gave it to her & was then at her house Le Guin sent a guard of Soldiers to the house who Guarded me to the Commissary who orderd me to the same Prison where my friend Lay with the English Prisoners & the next day was march’d off for Dunann where I now remain & your humble Petitioners humbly crave that you would be so kind as to get us out of Confinement & pave the way for us to Obtain a passport in order to go to our native Country once more which favour will greatly Oblige your Most Obet. & Very huml. Serts
Saml. AndrewAlexanr: Shaw 
Addressed: To / Dr: Franklin / Ambassidor for the United states / of America / at / Paris / or else where / [in another hand:] a paris
Notation: Prisoners in Dunanor Prison April 9—1780
